DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art fails to disclose or suggest the step of determining from the identified characteristic of the number sleeve whether the currently set dose of medicament is a permitted dose.  The examiner does not find this argument convincing.  Allerdings discloses that the captured image represents the currently selected dose by way of the numbers printed on the sleeve (page 12, lines 5-9).  These numbers represent a characteristic of the number sleeve, but Allerdings does not disclose that these numbers are associated with a permitted dose or a dose that is not permitted. Judson teaches that a controller evaluates a chosen dose to determine if the dose is abnormally high or abnormally low.  Claim 21 does not specify what the characteristic of the number sleeve is, but rather that the characteristic is recognized.  The dosages represented by the number of the sleeve of Allerdings is the characteristic of the number sleeve determined, and Judson teaches that such dosages are correlated with abnormally high or abnormally low dosages.  Additionally, Butler ‘518 explicitly teaches that the characteristic can be a color associated with different dosage selections, as discussed with regard to the claims that explicitly recite such a characteristic.
Claim Objections
Claim 46 is objected to because claim 46 appears to be identical to claim 30.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21, 26-29, 31, 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allerdings et al (WO 2014/173773) in view of Judson et al (US 2005/0171476).
Regarding claim 21, Allerdings discloses a supplementary device 2 for attachment to a drug delivery device (page 9, lines 17-19), comprising an attachment mechanism 301 for coupling the supplementary device to the drug delivery device 1 (page 9, lines 17-19), an imaging arrangement 25 configured to provide image data representing a captured image of one or more numbers present on a number sleeve of the drug delivery device at a location on the number sleeve corresponding to a currently set dose of the medicament (page 12, lines 5-10), and a processor arrangement 24 configured to receive the image data representing the captured image, perform optical character recognition on the image data to determine a quantity of the currently set dose of medicament (page 12, lines 11-14), cause display of the quantity of the currently set dose of medicament (page 15, lines 7-9).  See fig. 4.
Allerdings discloses that the image data represents various characteristics of note of the dose sleeve such as the dose associated with the numbers on the sleeve and indications are provided to the user, but fails to disclose that the image data represents a characteristic of the number sleeve indicating whether the currently set dose is a permitted dose, and in response to determining that the currently set dose of drug is not permitted, causing an indication that the currently set dose is not a permitted dose.  Judson teaches an injector including a processor that provides a warning (indication) when the set dose is an abnormally high dose or an abnormally low dose (corresponding to a dose that is not permitted) to ensure that the user is planning to inject a permitted dose (page 1, para. 0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Allerdings to identify a characteristic of the currently set dose, and determine if the currently set dose is a permitted dose, and if the dose is not permitted, indicate such to the user as taught by Judson to ensure that the user is attempting to inject a permitted dose.
Claim 26 calls for the processor to be configure to cause the indication that the currently set dose of drug is not a permitted dose to be provided by causing display of a message.  Allerdings in view of Judson teaches an indication that a dose is not permitted as discussed above with regard to claim 21.  Allerdings teaches that information regarding the dose is displayed as a message on the display (page 15, lines 7-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device taught by Allerdings in view of Judson would include displaying a message when the dose is not a permitted dose because Judson teaches that the user is alerted in such an instance, and Allerdings teaches that information regarding the dose is provided as a message on the display.
Claim 27 calls for the processor to indicate that the currently set dose is not permitted by displaying a message simultaneously with causing a display of the quantity of the current dose.  Claim 28 calls for the message and the quantity to be displayed alternately.  As discussed with regard to claim 26 above, Allerdings in view of Judson teaches an indication that a dose is not permitted as discussed above with regard to claim 21.  Allerdings teaches that information regarding the dose is displayed as a message on the display including the quantity of the selected dose (page 15, lines 7-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device taught by Allerdings in view of Judson would include displaying a message when the dose is not a permitted dose along with the selected dose because Judson teaches that the user is alerted in such an instance, and Allerdings teaches that information regarding the dose is provided as a message on the display.  It would have been a matter of obvious design choice to display the information simultaneously or alternately because both are suitable methods of providing the relevant information to the user.  A person of ordinary skill in the art would expect either method to perform equally well to provide the user with the dose information and alert the user that the selected dose is not permitted.
Claim 29 calls for the processor to be configured to cause the indication that the selected dose is not a permitted dose to be provided by causing illumination of an LED or other optical transducer.  Allerdings discloses that the processor controls light sources such as LEDs (page 12, lines 16-17), but fails to disclose that the LED is illuminated when the selected dose is not a permitted dose.  Judson teaches that the user may be alerted to an unusually high or low dose with a light (page 1, para. 0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Allerdings and Judson discussed above to include illumination and LED to alert the user to a selected dose that is not a permitted dose because Allerdings includes LEDs controlled by the processor and Judson teaches that a light may be used to indicate a dose that is not permitted.

Regarding claim 31, Allerdings discloses a system comprising a drug delivery device 2 having a number sleeve 19 having numbers thereon (page 12, lines 6-9), a supplementary device 2 for attachment to a drug delivery device (page 9, lines 17-19), comprising an attachment mechanism 301 for coupling the supplementary device to the drug delivery device 1 (page 9, lines 17-19), an imaging arrangement 25 configured to provide image data representing a captured image of one or more numbers present on a number sleeve of the drug delivery device at a location on the number sleeve corresponding to a currently set dose of the medicament (page 12, lines 5-10), and a processor arrangement 24 configured to receive the image data representing the captured image, perform optical character recognition on the image data to determine a quantity of the currently set dose of medicament (page 12, lines 11-14), cause display of the quantity of the currently set dose of medicament (page 15, lines 7-9).  See fig. 4.
Allerdings discloses that the image data represents various characteristics of note of the dose sleeve such as the dose indicated by the numbers on the sleeve and indications are provided to the user, but fails to disclose that the image data represents a characteristic of the number sleeve indicating whether the currently set dose is a permitted dose, and in response to determining that the currently set dose of drug is not permitted, causing an indication that the currently set dose is not a permitted dose.  Judson teaches an injector including a processor that provides a warning (indication) when the set dose is an abnormally high dose or an abnormally low dose (corresponding to a dose that is not permitted) to ensure that the user is planning to inject a permitted dose (page 1, para. 0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Allerdings to identify a characteristic of the currently set dose and determine if the currently set dose is a permitted dose, and if the dose is not permitted, indicate such to the user as taught by Judson to ensure that the user is attempting to inject a permitted dose.
Claim 42 calls for the processor to be configure to cause the indication that the currently set dose of drug is not a permitted dose to be provided by causing display of a message.  Allerdings in view of Judson teaches an indication that a dose is not permitted as discussed above with regard to claim 31.  Allerdings teaches that information regarding the dose is displayed as a message on the display (page 15, lines 7-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device taught by Allerdings in view of Judson would include displaying a message when the dose is not a permitted dose because Judson teaches that the user is alerted in such an instance, and Allerdings teaches that information regarding the dose is provided as a message on the display.
Claim 43 calls for the processor to indicate that the currently set dose is not permitted by displaying a message simultaneously with causing a display of the quantity of the current dose.  Claim 44 calls for the message and the quantity to be displayed alternately.  As discussed with regard to claim 42 above, Allerdings in view of Judson teaches an indication that a dose is not permitted as discussed above with regard to claim 31.  Allerdings teaches that information regarding the dose is displayed as a message on the display including the quantity of the selected dose (page 15, lines 7-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device taught by Allerdings in view of Judson would include displaying a message when the dose is not a permitted dose along with the selected dose because Judson teaches that the user is alerted in such an instance, and Allerdings teaches that information regarding the dose is provided as a message on the display.  It would have been a matter of obvious design choice to display the information simultaneously or alternately because both are suitable methods of providing the relevant information to the user.  A person of ordinary skill in the art would expect either method to perform equally well to provide the user with the dose information and alert the user that the selected dose is not permitted.
Claim 45 calls for the processor to be configured to cause the indication that the selected dose is not a permitted dose to be provided by causing illumination of an LED or other optical transducer.  Allerdings discloses that the processor controls light sources such as LEDs (page 12, lines 16-17), but fails to disclose that the LED is illuminated when the selected dose is not a permitted dose.  Judson teaches that the user may be alerted to an unusually high or low dose with a light (page 1, para. 0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Allerdings and Judson discussed above to include illumination and LED to alert the user to a selected dose that is not a permitted dose because Allerdings includes LEDs controlled by the processor and Judson teaches that a light may be used to indicate a dose that is not permitted.



Claims 22-25, and 38 -41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allerdings in view of Judson as applied to claims 21 or 31 above, and further in view of Butler et al (US 2013/0289518) [hereinafter Butler ‘518].
Claims 22 and 38 call for the processor arrangement to be configured to process the image data representing the captured image to identify one or more characteristic of the number sleeve at the location by determining a color of the background of the number sleeve at the location.  Allerdings discloses that the processor can be configured to recognize a color of the sleeve (page 12, lines 22-25), but fails to disclose that the characteristic is the background color of the number sleeve.  Butler ‘518 teaches that a number sleeve may have doses that are not permitted colored a different color than permitted doses so that those doses not permitted can be readily identified (page 4, para. 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the characteristic to be a color of the number indicating a dose that is not a permitted dose as taught by Butler ‘518 so that the dose not permitted can be easily recognized by the processor and/or the user.  Butler teaches that the dose number is a different color rather than the background, however, such a modification would have been a matter of obvious design choice.  Applicant has not disclosed a criticality to this feature and further discloses that either the background or the numbers themselves can be different colors.  Allerdings discloses that the processor can recognize colors that represent particular information, and therefore is capable of recognizing the color of the background or the number.  Therefore, it would have been a matter of obvious design choice to modify the device of Allerdings in view of Judson in view of Butler discussed above to have either the background colored or the numbers colored to indicate a dose not permitted because either configuration provides the same information capable of being detected by the processor.
Claims 23 and 39 call for the processor arrangement to be configured to process the image data representing the captured image to identify one or more characteristic of the number sleeve at the location by determining a color of the numbers on the number sleeve at the location.  Allerdings discloses that the processor can be configured to recognize a color of the sleeve (page 12, lines 22-25), but fails to disclose that the characteristic is the color of the numbers on the number sleeve.  Butler ‘518 teaches that a number sleeve may have doses that are not permitted colored a different color than permitted doses so that those doses not permitted can be readily identified (page 4, para. 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the characteristic to be a color of the number indicating a dose that is not a permitted dose as taught by Butler ‘518 so that the dose not permitted can be easily recognized by the processor and/or the user.  
Claims 24 and 25 call for the determined characteristic indicating if the current dose is a permitted dose is a light colored number of a dark colored background and a dark colored number on a light colored background, respectively.  Allerdings discloses that the processor can be configured to recognize characters and a color of the sleeve (page 12, lines 22-25), but fails to disclose that the characteristic is light colored numbers on a dark background, or vice versa.  Butler ‘518 teaches that a number sleeve may have doses that are not permitted colored a different color than permitted doses so that those doses not permitted can be readily identified (page 4, para. 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the characteristic to be a color of the number indicating a dose that is not a permitted dose as taught by Butler ‘518 so that the dose not permitted can be easily recognized by the processor and/or the user.  It would have been a matter of obvious design choice to modify the sleeve to have light numbers on a dark background or dark numbers on a light background as recited in claims 24 and 25.  Any color combination that is recognizable by the processor and readily differentiable would perform the function of indicating a dose that is not permitted.  Applicant has not provided any criticality to either of the claimed configurations and a person of ordinary skill in the art would recognize that any color combination that is readily identifiable would be suitable to indicate a dose that is not permitted.
Claim 40 calls for the determined characteristic indicating if the current dose is a permitted dose is a light colored number of a dark colored background.  Allerdings discloses that the processor can be configured to recognize characters and a color of the sleeve (page 12, lines 22-25), but fails to disclose that the characteristic is light colored numbers on a dark background, or vice versa.  Butler ‘518 teaches that a number sleeve may have doses that are not permitted colored a different color than permitted doses so that those doses not permitted can be readily identified (page 4, para. 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the characteristic to be a color of the number indicating a dose that is not a permitted dose as taught by Butler ‘518 so that the dose not permitted can be easily recognized by the processor and/or the user.  It would have been a matter of obvious design choice to modify the sleeve to have light numbers on a dark background. Any color combination that is recognizable by the processor and readily differentiable would perform the function of indicating a dose that is not permitted.  Applicant has not provided any criticality to either of the claimed configurations and a person of ordinary skill in the art would recognize that any color combination that is readily identifiable would be suitable to indicate a dose that is not permitted.
Claim 41 calls for the determined characteristic indicating if the current dose is a permitted dose is a dark colored number on a light colored background, respectively.  Allerdings discloses that the processor can be configured to recognize characters and a color of the sleeve (page 12, lines 22-25), but fails to disclose that the characteristic is light colored numbers on a dark background, or vice versa.  Butler ‘518 teaches that a number sleeve may have doses that are not permitted colored a different color than permitted doses so that those doses not permitted can be readily identified (page 4, para. 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the characteristic to be a color of the number indicating a dose that is not a permitted dose as taught by Butler ‘518 so that the dose not permitted can be easily recognized by the processor and/or the user.  It would have been a matter of obvious design choice to modify the sleeve to have dark numbers on a light background as recited in claim 41.  Any color combination that is recognizable by the processor and readily differentiable would perform the function of indicating a dose that is not permitted.  Applicant has not provided any criticality to either of the claimed configurations and a person of ordinary skill in the art would recognize that any color combination that is readily identifiable would be suitable to indicate a dose that is not permitted.


Claims 30, 46, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allerdings in view of Judson as applied to claim 21 or 31 above, and further in view of Butler et al (US 9,101,721) [hereinafter Butler ‘721] in view of Kietzmann et al (WO 2013/076026).
Claims 30, 45, 46 call for the processor arrangement to be configured, in response to determining that a currently set dose is not a permitted dose, to actuate a locking arrangement to prevent drug delivery.  Butler ‘721 teaches that a minimum and maximum dose may be chosen and mechanical components such as stops, detents, clutches, compressible fingers, or the like are engaged to prevent the delivery of a dose that is not a permitted dose (col. 4, lines 15-20).  Kietzmann further teaches that a locking mechanism which prevents intentional improper handling or incorrect operation of the device can be implemented in a mechanical or electro-mechanical system to engage with any component of the device to prevent delivery (page 4, line 20-25; page 5, lines 8-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Allerdings in view of Judson to include a locking mechanism controlled by the processor to prevent delivery when the dose is not a permitted dose as taught by Butler and Kietzmann to prevent misuse of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783